                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-283-FDW

JAMES A. MINYARD,                         )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
ERIK A. HOOKS, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on pro se Plaintiff’s Motion to Compel

Discovery, (Doc. No. 48), Defendants’ Motions for Extension of the Dispositive Motion Deadline,

(Doc. Nos. 50, 53), and Plaintiff’s “Motion for a Ni-Hil-di-cit Judgment and Summary Judgment,”

(Doc. No. 52).

       The rules of discovery are to be accorded broad and liberal construction. See Herbert v.

Lando, 441 U.S. 153, 177 (1979); Hickman v. Taylor, 329 U.S. 495, 507 (1947). All civil

discovery, whether sought from parties or nonparties, is limited in scope by Rule 26(b)(1) in two

fundamental ways: (1) the matter sought must be “relevant to any party’s claim or defense,” and

(2) discovery must also be “proportional to the needs of the case.” Va. Dep’t of Corr. v. Jordan,

__ F.3d __, 2019 WL 1562312 at*4 (4th Cir. April 11, 2019) (quoting Fed. R. Civ. P. 26(b)(1)).

Relevance on its own is not a high bar; the proportionality requirement “relieves parties from the

burden of taking unreasonable steps to ferret out every relevant document.” Id. Whether to grant

or deny a motion to compel is generally left within the district court’s broad discretion. Id.

       Plaintiff alleges that Defendants have failed to produce documents that satisfy his


                                                  1
discovery requests, that an attempt to resolve the dispute informally has failed, that Defendants’

objections to the discovery requests have been waived by Defendants’ failure to timely assert them,

and that Defendants’ objections are meritless. In his “Motion for a Ni-Hil-di-cit…” Plaintiff

appears to ask the Court to grant the Motion to Compel because Defendants have failed to respond

to the Motion.1

         Plaintiff’s Motion to Compel does not contain a certificate of service. See Fed. R. Civ. P.

5(a)(1)(D) (requiring written motions, except one that may be heard ex parte, to be served on every

party). In a Letter attached to the “Motion for a Ni-Hil-di-cit,” Plaintiff appears to suggest that he

has been relying on the Court to serve Defendants with his Motions. See (Doc. No. 52-1 at 1)

(asking the Court to send Defendants a copy of the “Ni-Hi-di-cit” Motion and his Response in

opposition to Defendants’ February 24, 2019 Motion for Extension of Time). Accordingly, the

“Motion for a Ni-Hil-di-cit,” will be denied and Defendants will be ordered to file a Response to

Plaintiff’s Motion to Compel within 14 days of this Order.

         A scheduling order may be modified “only for good cause and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4). “Good cause” means that “scheduling deadlines cannot be met despite a

party’s diligent efforts.” Dilmar Oil Co. v. Federated Mut. Ins. Co., 986 F.Supp. 959, 980 (D.S.C.

1997) (citations omitted). In deciding whether additional discovery is appropriate, courts have

considered the following factors: whether trial is imminent; whether the request to reopen

discovery is opposed; whether the non-moving party would be prejudiced; whether the moving

party was diligent during the discovery period; the foreseeability of the request based on the time

line set forth by the court; and the likelihood that the discovery will lead to relevant evidence. See


         1
           To the extent that Plaintiff is asking the Court to enter judgment in his favor on the merits of the case as a
whole, this request is denied because the Motion does not comply with the Federal Rules of Civil Procedure and fails
to demonstrate that Plaintiff is entitled to judgment as a matter of law. See generally Fed. R. Civ. P. 56.
                                                           2
Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987); Chester v. Adams Auto Wash, Inc.,

2015 WL 9222893 at *2 (E.D.N.C. Dec. 17, 2015).

       Defendants have filed two Motions seeking to extend the dispositive motion deadline,

arguing that an extension of time is needed due to Superintendent Hernandez’s leave from work

and counsel’s heavy workload. Plaintiff objects, arguing that counsel has shown disrespect for the

Court and bad faith by failing to respond to Plaintiff’s motions and letters. See (Doc. No. 51). The

first Motion for Extension of Time will be dismissed as moot and the second Motion for Extension

of Time will be granted, for good cause shown, until May 28, 2019. No further extensions will be

granted except on a showing of extraordinary circumstances.

       IT IS, THEREFORE, ORDERED that

       1.      Defendants’ first Motion for Extension of the Dispositive Motion Deadline,

               (Doc. No. 50), is DENIED as moot.

       2.      Defendants’ second Motion for Extension of the Dispositive Motion

               Deadline, (Doc. No. 53), is GRANTED until May 28, 2019.

       3.      Plaintiff’s “Motion for a Ni-Hil-di-cit Judgment and Summary Judgment,”

               (Doc. No. 52), is DENIED.

       4.      Defendants shall file a Response within 14 days of this Order showing

               cause why Plaintiff’s Motion to Compel, (Doc. No. 48), should not be

               granted.

                                      Signed: April 24, 2019




                                                 3
